OFFICE    OF   THE   ATTORNEY    GENERAL.OF   TEXAS

                                 AUSTIN




Honorable H. mD*   Striager




     gate the neoetraltgSor the itauame of a lloenae
               : over 14 -$I under 16 years of age.
     to say n&nor
Honorable II. D. Stringer,   page 2
&norable   il.   D. Stringer,   page 3


     situation   invoking the dootrlne of reapon&at
     cuperior,   *aLId be liable  for a minor'8 opera-
     tion of a motdr vebii3le siaqly because you g&y
     ed h3.c~ ap#LaatioiCfor a dz'lVer#~  lipetiee.
     I: mnut ~6ftePate that 8scWon 8 ia meaningleaa
     unless tbir aonutrwtlon     28 gtven."



           %eo.     7.   ApplMatien      of minora.
             “The Dqt8rtmemt lrM.3 not grankthe    8ppIi-
     certlon of any miner under the e;ge of eighteen
     (18) yeara for an ~opePa$'or*i#; copeneruial opera-
     tor',s,' OF abauiYew*a 3Acer~iae..~Wesa such applf-
     aatlon 14~signed by the'fathey     bf the epplioant,
     5.f’‘the ‘iather ia 2i.@ilg aa& has the custody of the
     apjWc&nt, otharvlse by the notheP,or guardian
Honorable X3. D, Stringer,    page 4


           It is to be observed that House Bill 20, neither in
Section 7 or 8 thereof,  nor elsewhere, expressly provides that
the person signing 8n applioation   ehall be liable In damages
by reason of haviapr eigned the applloatlon   of a minor pursuant
to the requixwuanta of Seation 7. We do not believe that such
arlsee by neeereary iBspllostlon from the negative reclitatlons
in Section 8. There is no lntlmatlon     OP suggestion in the title
to House Bill 20 of anp suoh purpose, uhf&, aa you point out,
would represent a *departure in the lav."
             A negation In a statute -11 noksupport   the positive
thereof    when the latter, if it wxild ezP#t ra1.13~
                                                   by virtue of the
etatute,    iu non-exlrrtent Lo. t&e statute.